UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 12, 2008 CAPITAL BANK CORPORATION (Exact name of registrant as specified in its charter) North Carolina 000-30062 56-2101930 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 Fayetteville Street, Suite 700 Raleigh, North Carolina 27601 (Address of principal executive offices) (Zip Code) (919) 645-6400 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On December 12, 2008, as part of the Troubled Asset Relief Program (“TARP”) Capital Purchase Program, Capital Bank Corporation (the “Company”) entered into a letter agreement by and between the United States Department of the Treasury (the “Treasury”) and the Company dated December 12, 2008 (the “Letter Agreement”) and the Securities Purchase Agreement – Standard Terms, (the Securities Purchase Agreement – Standard Terms, including the annexes thereto, and the Letter Agreement, including the schedules thereto, are together referred to as the “Purchase Agreement”), pursuant to which the Company sold, and the Treasury purchased, for an aggregate purchase price of $41,279,000 in cash: (1) 41,279 shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A , liquidation preference of $1,000 per share (the “Preferred Shares”); and (2) a ten-year warrant to purchase up to 749,619 shares of the Company’s common stock at an exercise price, subject to anti-dilution adjustments, of $8.26 per share (the “Warrant”). The Preferred Shares are structured to qualify as Tier 1 capital and will pay cumulative dividends at a rate of 5% per annum for the first five years and 9% per annum thereafter. The Preferred Shares have no maturity date and rank senior to the common stock with respect to the payment of dividends and distributions and amounts payable upon liquidation, dissolution and winding up of the Company.
